Title: From George Washington to Benedict Arnold, 2 September 1780
From: Washington, George
To: Arnold, Benedict


                        
                            
                            Dear Sir,
                             Head Quarters Liberty Pole Bergen County 2nd Sep. 1780
                        
                        Having received intelligence that the Enemy are in preparation for some important movement, I thought it
                            advisable that you should be apprised of it—because it is uncertain (if the information should prove true) whether their
                            object will be an attack on the Main Army or an attempt on the Posts in the Highlands. I wish you therefore to put the latter in the most defensible state which is possible.
                        Orders are already given for the two State Regiments of Connecticut to form a junction with Colonel
                            Sheldon—And in case the Enemy should make demonstrations of a serious attack of the Fortifications on the North River, you
                            will immediately call this force to your releif, collect all your detachments, and withdraw the Garrisons from the Posts
                            at Kings Ferry—At the same time removing all the stores from thence—For this, and other purposes, you will be pleased,
                            without delay, to order sixty of the largest flat Boats to that Place, with five Men each, to be ready to act as circumstances may require. I
                            am Dear Sir Your Most Obedient & Very Hble Servant 
                        
                            Go: Washington
                        
                        
                            P.S. The hands for the beforementioned Boats are to be good Watermen—they are not to be out of call
                                from the Boats—Be under the care of a good Officer & one who understands the management of them—and to be ready to
                                move at a moments warning as they may be suddenly called upon.
                        
                        
                            G. W——n
                        
                    